Citation Nr: 1418949	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  09-02 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to vocational rehabilitation and employment (VR&E) benefits under 38 U.S.C. Chapter 31 for the period from September 2006 to December 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel
INTRODUCTION

The Veteran served on active duty from September 1975 to September 1983 and from September 1987 to September 1998.  

This appeal arises from an August 2006 decision of the Vocational and Rehabilitation Service of the Department of Veterans Affairs (VA) in Boston, Massachusetts.  

In August 2011, the Veteran testified at the RO before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

In February 2012, the Board denied the Veteran's VR&E claim.  The Veteran appealed that adverse determination to the United States Court of Appeals for Veterans Claims (Court).  In an August 2013 Memorandum Decision, the Court set aside the February 2012 denial and remanded the underlying issue to the Board for readjudiation.  However, before the Board can readdress the merits of that claim, further development is needed.  

Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

The Court has determined that the Board erred by denying the VR&E benefits sought on appeal without first seeking an opinion from a VA counseling psychologist (CP), or a VA vocational rehabilitation counselor (VRC), with respect to whether the Veteran had an employment handicap during his period of work as a U.S. Navy lab technician from January 2006 to June 2006.  See 38 C.F.R. § 21.50 (directing, in pertinent part, that a determination of employment handicap or must be made by a VA CP or VRC).  Indeed, while a VRC opinion was obtained in August 2006, it was not predicated on any information regarding the Veteran's duties as a lab technician, which he did not disclose during the prior evidentiary development of his claim.  See August 2013 Memorandum Decision at 3 (noting that the August 2013 "VRC made a determination whether [the Veteran] had an employment handicap considering only the circumstances of his employment with the Massachusetts [Division of Employment and Training], and not in relation to [his] employment with the U.S. Navy.").  Therefore, to ensure substantial compliance with the terms of the Memorandum Decision, which is incorporated in the ensuing Court Order and, thus, is binding on the Board, a remand is required to elicit an addendum opinion from the August 2006 VRC, or a similarly qualified specialist.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit additional argument and evidence in support of his appeal for VA vocational rehabilitation and employment benefits under 38 U.S.C. Chapter 31 for the period from September 2006 to December 2008.  The Veteran should be provided appropriate time to submit such additional evidence.

2.  After associating all outstanding evidence with the Veteran's claims file, either physically or electronically, forward the entire file (including the vocational rehabilitation folder) to the vocational rehabilitation counselor (VRC) who rendered the August 2006 Chapter 31 Needs Assessment (or another qualified counseling psychologist (CP) or VRC if that specialist is unavailable).  

After thoroughly reviewing the entire physical and electronic record, the CP or VRC is asked to provide an opinion as to whether the Veteran had an employment handicap, as defined under 38 C.F.R. § 21.51, for the period in which he worked as a lab technician for the U.S. Navy from January 2006 to June 2006.  

In rendering this opinion, the CP or VRC should afford particular consideration to the pertinent lay evidence of record, including the Veteran's August 2011 hearing testimony and his subsequent assertions of having been wrongfully terminated from his lab technician position in June 2006 and only then having applied to a Master's degree program in rehabilitation counseling services.  See September 2012 Appellant Informal Brief.

The rationale for any opinion expressed should be set forth in a legible report.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the appeal.  If any aspect of the claim remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



